 VACAVALLEY BUS LINES641Horace Simmonsd/b/a Vaca ValleyBus LinesandTeamsters,Chauffeurs,WarehousemenandHelpersLocalUnionNo.490,InternationalBrotherhoodofTeamsters,Chauffeurs,Warehousemen and Helpers.ofAmerica.Case20-C A-4293November 19, 1969SUPPLEMENTAL DECISION ANDORDERBY CHAIRMAN MCCULLOCHAND MEMBERSFANNING AND ZAGORIAOn June 17, 1968, the National Labor RelationsBoard issued a Decision and Order in theabove-entitled proceeding,' finding that Respondenthad committed violations of the National LaborRelations Act, as amended, within ,the meaning ofSection8(a)(1)and(5),andorderingthatRespondent cease and desist therefrom and takecertainaffirmative action.Thereafter, the UnitedStatesCourt of Appeals for the Ninth Circuitremanded the instant proceeding to the Board forreconsiderationofthelatter'sfindingthatRespondent violated Section 8(a)(5) of the Act anditsorder requiringRespondent to bargain uponrequestwith the Union, in light of the SupremeCourt'sdecision inN.L.R B v. Gissel PackingCompany,395U.S.575,June16,1969.Subsequently, on August 1, 1969, the Board issued aNotice2 to the parties, including the GeneralCounsel, that statements of position with respect totheabove-stated issuewouldbeacceptedforconsideration by the Board on or before August 15,1969.The General Counsel filed a Statement ofPositionThe Respondent stated its position in aletteraddressedtotheAssociateExecutiveSecretary.The Board' has again reviewed the entire record,including the General Counsel's Statement and theRespondent's letter, and having reconsidered thematter, affirms its original finding and order for thereasons stated belowIn its original decision, the Board found, inagreementwiththeTrialExaminer,thatRespondent engaged in numerous violations of theAct within the meaning of Section 8(a)(1) at varioustimes material hereto, in that Respondent coercivelyinterrogated employees with respect to their unionactivities and sympathies and the activities of otheremployees; threatened to close down its operations ifitsemployees' selectedaunion;threatened todischarge employees if they continued to engage in171NLRB No 179'Not published in Board volumes'Pursuant to the provisions of Section 3(b) of the National LaborRelationsAct, as amended, the National Labor Relations Board hasdelegated its powers in connection with this case to a three-member panelunion activities; gave employees the impression thatitwas engaged in surveillance of their unionactivities; stated that it would not deal with theUnion; and physically assaulted an employee forengaging in union activities.With respect to the Section 8(a)(5) allegation, theBoard found that on October 24, 1966, the day onwhich the Union made its demand for recognition,theUnion represented a majority of employees inthe appropriate unit, as three of the five employeesin the unit had executed authorization cards. In viewof the serious unfair labor practices found, theBoard found that Respondent's refusal to bargain asdemanded violated Section 8(a)(5) and (1) of theAct, and ordered Respondent to bargain with theUnionHaving carefully reconsidered this matter in lightofGissel Packing Company, supra,we are of theopinion that the Respondent's unfair labor practices,committed contemporaneouslywith the Union'sorganizational drive, are of such a substantial natureas would tend to preclude the holding of a fair andfree electionWe have, therefore, concluded that thedesires of Respondent's employees, as expressed bythe valid authorization cards signed by a majority ofthe employees in the unit, can be better protected,and statutory policies effectuated, by affirming theBoard's previous finding of Section 8(a)(5) violationand its order' that Respondent bargain, uponrequest, with the Union involved herein.Respondent argues that in light of the fact that 3years have passed since the commission of the unfairlabor practices and in view of the alleged fact thatonly one of the original five employees in the, unit isnow in the employ of Respondent, any harmfuleffect caused by the unfair labor practices has beeneliminated and, for this reason, a fair election cannow be conducted.We find no merit in thiscontention.TheBoard'sauthoritytoissueabargaining order, though a great length of time haspassed since the commission of the unfair laborpractices and the Union no longer represents amajority of the employees in the unit, has beenupheld by the Supreme Court on several occasions.SeeN.L.R.B. v.Katz,369 U.S. 736;Franks Bros.Co. v. N.L.R.B.,321 U.S. 702, andN.L.R.B..v. P.LorillardCo ,314 U.S. 512. This authority wasreaffirmedbythatCourt ' inGisselPackingCompany, supra,where it was observed that if theBoard in these circumstances "could enter only acease and desist order and direct an election. . . itwould in effect be rewarding the employer andallowinghim to profit from his own wrongfulrefusal to bargain." In light of Respondent's seriousunfair labor practices tending to prevent a fair andfree election we believe that effectuation of statutorypolicies requires the exercise of such authority in theinstant case.Accordingly, we hereby affirm the Decision andOrder heretofore issued in this case.179 NLRB No. 107